Citation Nr: 0611870	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ear tinnitus with 
loss of balance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and son


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied service connection for 
right ear tinnitus with loss of balance, an increased 
evaluation for right ear otitis externa, and an application 
to reopen a claim for service connection for a nervous 
disorder based on new and material evidence.  

An April 1999 Board decision reopened the claim for service 
connection for an acquired psychiatric disorder and remanded 
that issue and the issues of service connection for right ear 
tinnitus with loss of balance and an increased evaluation for 
right ear otitis externa for further development.  That 
development has been completed.  An October 2002 Board 
decision denied entitlement to an increased evaluation for 
right ear otitis externa.  That matter is no longer before 
the Board.  

In August 2002 the veteran and his wife testified at a 
hearing before the undersigned.  A transcript of that hearing 
is of record.  

In October 2003 the Board remanded the issues of service 
connection for tinnitus with loss of balance and service 
connection for a psychiatric disorder for further 
development.  That development has been completed.  

A November 2005 rating decision granted service connection 
for major depression with psychotic features, with 
intermittent explosive disorder, with panic attacks with a 
100 percent evaluation.  This grant of service connection 
constitutes a full grant of benefits sought and this issue is 
no longer before the Board.  



FINDING OF FACT

The weight of the evidence is against a finding that current 
right ear tinnitus with loss of balance began in service or 
is otherwise the result of a disease or injury in service.  

CONCLUSION OF LAW

Right ear tinnitus with loss of balance was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The April 1997 statement of the case (SOC) informed the 
veteran of what information and evidence was necessary to 
establish service connection for tinnitus with loss of 
balance and why his claim remained denied.  This notice was 
reiterated in the March 2001 and November 2005 supplemental 
SOCs (SSOCs).  

An April 2004 letter informed the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, the April 2004 letter stated, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  Thus, the fourth element 
of the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to the most recent transfer of 
the case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records, service personnel records, 
Social Security records, and VA and private outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
December 2000 and May 2005, with a July 2005 addendum, to 
evaluate his right ear tinnitus with loss of balance.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

Service medical records reveal normal ears on enlistment, 
treatment for acute otitis media in the left ear in February 
1972, and normal hearing and ears on separation examination, 
with a note that the veteran had been hospitalized for 
treatment of the right ear in 1960.  

The veteran has submitted treatment records from 1974 in 
regard to his claim for service connection for a psychiatric 
condition, however, the medical records do not include a 
complaints of, or treatment for, tinnitus until March 1993.  

At VA examination in December 2000 the veteran reported 
problems, including hearing loss and ringing in both ears, 
especially the right, since acoustic trauma, which consisted 
of a 106 canon backfiring, during service.  The veteran 
reported only a vague recollection of the incident, but that 
he woke up in the hospital.  The veteran stated that he 
currently experienced ringing in both ears everyday, 
especially the right, and that he sometimes felts unsteady on 
his feet and occasionally fell over.  On examination, the 
veteran exhibited mild unsteadiness on Romberg testing.  The 
diagnosis was tinnitus.  

At the Board hearing in August 2002 the veteran reported 
ringing in his ears once in a while, but that he did not 
listen to it.  He stated that his loss of balance occurred 
approximately one or two times a week, but that he could go 
months without a problem.  The veteran attributed his 
tinnitus to acoustic trauma from rifle fire in service and 
reiterated that he was in the hospital for over a week 
because of his ear in service.  

A March 2003 letter from the veteran's private audiologist 
regarding treatment that month reflected that the veteran 
complained of bilateral hearing loss and reported noise 
exposure during the Vietnam War.  No complaint of tinnitus or 
loss of balance was noted.  

At VA examination in May 2005 the veteran reported being 
exposed to a canon blast during the Vietnam War after which 
he lost consciousness, was hospitalized, and lost hearing in 
the right ear.  He reported daily tinnitus since that time.  
He also reported an off-balance feeling about once a week, 
lasting for a few minutes, which had also been present since 
the incident in service.  On Romberg testing the veteran was 
wobbly in place and had a tendency to fall backwards.  The 
diagnosis included right tinnitus and off-balance 
feeling/dizziness.  

The examiner stated that it was more likely than not that the 
primary etiology for right ear tinnitus was acoustic trauma 
that the veteran experienced in service and the subsequent 
hearing loss.  He added that the off-balance feeling was also 
more likely than not a result of that trauma.  

In July 2005 the examiner made an addendum to his report.  He 
stated that during the May 2005 VA examination the veteran 
had reported that he served in the Vietnam War and was 
exposed to a blast during that war.  The examiner noted that 
the veteran's C-file did not reflect service in Vietnam or 
document a blast injury or hospitalization in service and 
that the separation physical examination showed normal 
hearing.  The examiner stated that he was not in a position 
to assess the credibility of the veteran or the conflict 
between his statements and the medical records.  He concluded 
the addendum by stating that if the veteran served in Vietnam 
and was exposed to a blast there, the ear symptoms were more 
likely than not related to service, however, if the veteran's 
report was inaccurate, his current ear symptoms were not more 
likely than not related to service.  


III.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran clearly has a current diagnosis of right ear 
tinnitus with loss of balance as evidenced by the VA 
examinations, thus, the first element of the claim is met.  
In regard to the second element, the veteran has reported 
ringing in his right ear following acoustic trauma in 
service, and continuing since that time.  The veteran is 
competent to report the history of ringing in his right ear 
in service as it is a factual matter of which he had first 
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); 38 C.F.R. § 3.159(a)(2).  

While the veteran is competent to report continuity of 
symptomatology since service, and that such continuity is 
sufficient to indicate that current right ear tinnitus may be 
related to service, a medical opinion establishing a nexus is 
still required.  Charles v. Principi, 16 Vet. App. 370, 375 
(2002).

While the veteran himself has made the claim of a nexus, as a 
layperson, he would not be competent to express an opinion as 
to medical causation of his right ear tinnitus with loss of 
balance, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The VA examination in December 2000 included the veteran's 
reported history, but did not include a medical opinion 
regarding etiology of tinnitus.  

The May 2005 VA examination did include an opinion that right 
ear tinnitus with loss of balance was more likely than not 
the result of acoustic trauma in service.  However, after 
consideration of the conflicting reports from the veteran and 
the medical evidence, the examiner adjusted his opinion to 
express that whether or not right ear tinnitus with loss of 
balance was more than likely related to service was dependent 
on whether or not the veteran served in Vietnam and was 
exposed to acoustic trauma.  

The veteran's certificate of discharge from service shows 
that he had no overseas service.  On evaluation in May 1974, 
it was reported that all of the veteran's service had been at 
Ft. Carlson, Colorado.  His recent report of acoustic trauma 
while serving in Vietnam is, therefore, inherently 
incredible.

The opinion that current right ear tinnitus with loss of 
balance may more likely than not be related to service is 
based on an inaccurate history.  

A medical opinion based on an inaccurate history or one that 
is contradicted by the record is of no probative value.  
Swann v. Brown, 5 Vet. App 229 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993); see Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding Board can reject an opinion based on an 
inaccurate history or one contradicted by the other evidence 
of record).  

Accordingly, the Board determines that there is no competent 
medical evidence that current right ear tinnitus with loss of 
balance is related to service as required to establish 
service connection.  

Also, the fact that the record does not reflect the veteran 
making complaints regarding, or seeking treatment for 
tinnitus until nearly 20 years after service, weighs against 
the finding of a nexus between the current condition and 
service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

In his August 1997 statement in lieu of Form 646, the 
veteran's representative asserted that tinnitus with loss of 
balance was the result of service connected otitis externa.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

As laypeople, neither the veteran, nor his representative, 
would not be competent to express an opinion as to medical 
causation of tinnitus with loss of balance, as neither has 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There is also no medical opinion of record attributing 
current tinnitus with loss of balance to otitis externa.  
Thus, the claim for service connection on a secondary basis 
must be denied.  

In the absence of competent evidence of a link between right 
ear tinnitus with loss of balance and service, or service 
connected otitis externa, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear tinnitus with 
loss of balance is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


